Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 May 03, 2016

The Court of Appeals hereby passes the following order:

A16A1503. JOE ARNOLD v. IH3 PROPERTY OF GEORGIA, L.P.

      This case originated as a dispossessory proceeding in magistrate court.
Following an adverse ruling, defendant Joe Arnold appealed to the superior court.
On February 20, 2015, the superior court entered an order dismissing the appeal and
issuing a writ of possession. On March 3, 2015, Arnold filed this direct appeal. We
lack jurisdiction for two reasons.
      First, because Arnold seeks to appeal a superior court order dismissing an
appeal from magistrate court, he was required to follow the discretionary appeal
procedures.1 See OCGA § 5-6-35 (a) (1); Bullock v. Sand, 260 Ga. App. 874, 875
(581 SE2d 333) (2003).
      Second, while a notice of appeal generally may be filed within 30 days of entry
of the order sought to be appealed, appeals in dispossessory actions must be filed
within 7 days of the date the judgment was entered. See OCGA § 44-7-56; Radio
Sandy Springs, Inc. v. Allen Road Joint Venture, 311 Ga. App. 334, 335-336 (715
SE2d 752) (2011). Here, however, Arnold filed the notice of appeal in this case 11
days after the superior court’s order was entered. For these reasons, this appeal is
DISMISSED for lack of jurisdiction.




      1
       Arnold filed a discretionary application in November 2015, which this Court
dismissed as untimely. See Case Number A16D0139, decided December 1, 2015.
Court of Appeals of the State of Georgia
                                     05/03/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.